Case 0:20-mj-06381-JMS Document 1 Entered on FLSD Docket 08/26/2020 Page 1 of 12



 AO9l(Rev.l1/l1) CriminalComptaint

                                U NITED STATES D ISTRICT C O                                              FILEDBy          .               a.c.'
                                                       forthe
                                             SouthernDistrictofFlorida                                               Ajg 2 j 2g2g
                  United StatesofAmerica                                                                              ANGELA E.NOBLE
                                                                                                                     CLERK IJs. nlsl c'c
                                                                                                                    s.D.oFgtk.-I
                                                                                                                               zmotln.
                   ALEM NDER JOLLY                              CaseNo.
                    KENOLD M ILLION                                          20-M1-6381-strauss
                         AND
                    PIETRO SINCLA IR



                                           CRIM IN AL C O M PLAIN T
         1,thecomplainantin tlziscase,statethatthefollowing istnletothebestofmy knowledgeand belief.
Onoraboutthedatets)of August10,2020toAugust24'2020 inthecountyof                                          Broward                     inthe
   Southern Districtof        Florida        ,thedefendantts)violated:
           CodeSection                                           OyenseDe-
                                                                         çcrl
                                                                            /nbn
Title 18,Uni
           ted StatesCode,
Section67O(a)(1)and(b)(1)               TheftofMedi
                                                  calProducts




        Thiscriminalcomplaintisbased onthesefacts:
See attachedAffidavi
                   t.




        V Contirmedontheattachedsheet.
                                                                             'h
                                                                              /1                   '-..    ''
                                                                                         ,?
                                                                              .,
                                                                             -,
                                                                                                y
                                                                                                ry-.
                                                                                                   j,,
                                                                                                     -
                                                                                                     ;
                                                                                                     b
                                                                                    t ' ...--.-..
                                                                                   ...          -               .

                                                                     lt
                                                                                          Complainant,ssignatttre
                                                                         <
                                                                             JohnW alenda,PostalInspector
                                                                                              Printed atzrlicandtitle
Sworn in my presenceby Teleplzone and FaceTime

Date:      Augustzs,2020
                                                                                               Judge'
                                                                                                    sst
                                                                                                      gnatttre
City and state:              FortLauderdal
                                        -
                                          e!--.
                                             Flor
                                               .ida             Jared M . trauss,United StatesM agistrate zudge
                                                                                              Prt
                                                                                                '
                                                                                                nted nameandtitle
Case 0:20-mj-06381-JMS Document 1 Entered on FLSD Docket 08/26/2020 Page 2 of 12




                      AFFIDAW T IN SUPPO RT OF CR IM INAL CO M PLAINT

              You.
                 rA ftiant,John W alenda,being duly sw orn,deposesand statesasfollow s:

                           IN TR ODU CTION AND A GENT BACK G RO UN D

             1am employed by the United StatesPostalInspection Serdce ($CUSPIS'')asaPostal
     Inspectorand have been employed in thatcapacity since M ay 1996.Iam currently assigned to the

     Hom eland Security Team with the responsibility ofinvestigating violations offederallawswhere

     theUnited StatesM ailisbeing used to transportprohibited item s,including controlled substances

     and the proceeds from the sale of controlled substances,which have been sent from locations

    within and from outside the United States. D tlring m y em ploym ent, l have participated in

    investigationsinvolving the transm ission ofcontrolled substancesortheproceedsfrom the sale of

    controlled substancesvia the United StatesPostalService and othercouriers. lhaveparticipated

    in hundreds of theftand fraud investigations,including cargo theftduring m y career. 1 have

    received training from the USPIS and other 1aw enforcem ent agencies in profiling and

    investigating parcelscontaining narcotics and narcoticsproceeds,asw ellasinternaland external

    theft.

             AsaU SPIS Postallnspector,Iam an tcinvestigativeor1aw enforcem entofficer''within the

    meaningofTitle18,UnitedStatesCodeU.S.C.,Sectionj251047).Thatis,Inm anofficerofthe
    United Statesw ho isem pow ered by law to conductinvestigationsand to m ake arrests forcrim es

    furtheredthroughtheuseoftheU.S.MailorincolmectiontotheU.S.PostalService((;USPS'')s
    propertyoftheUSPS,otherpostaloffenses,assetforthin 18U.S.C.j3061,aswellasviolations
    ofthe Controlled SubstancesAct,Title 21,and otherviolationsinvolving interstate com m erce.

             Based on m y training and experience,and the inform ation contained in this A ffidavit,1

    respectfully submitthatprobable cause existsto chargeAlexanderJolly (çIJOLLY''),Kenold
Case 0:20-mj-06381-JMS Document 1 Entered on FLSD Docket 08/26/2020 Page 3 of 12




     Million (d(MILLION''),and Pietro Sinclair(tCSINCLAIR'')with using ameansorfacility of
     interstate orforcign com m erce to stealpre-retailmedicalproducts,in violation ofTitle 18,United

     StatesCode,Section670(a)(1),whilebeingemployedby,orasanagelltof,anorganizationinthe
     supply chain forthepre-retailm edicalprodtlct,inviolation ofTitle 18,United StatesCode,Section

     670(b)(1).
            The statem entscontained in this Affidavitare based on my personalknowledge,asw ell

     as information relayed to m e by other law enforcem ent officials and witnesses involved in this

     investigation. 1have notincluded in thisAffidaviteach and every factand circum stance known

     tom e,butonly the factsand circum stancesthatare sufficientto establish probablecause.A ssuch,

     itdoesnotincludceverything Iknow aboutthisinvestigation.

                                   FederalReaulationsfor M edicalD evices

            A kldevice''undertheFederalFood,Drug,andCosmeticAct(L6FDCA'')istsaninstrament,
    apparatus,im plem ent,m achine,contrivance,implant,in vitro reagent,orother sim ilar orrelated

    article,including any component,part,oraccessory,which is...intended forusein the diagnosis

    ofdisease or other conditions,or in the clzre,m itigation,treatm ent,or prevention of disease,in

    m an orotheranim als,or...intended to affectthe structureorany fllnction ofthe body ofm an or

    otheranim als,and w hich doesnotachieve itsprim aty intended purposesthrough chem icalaction

    within oron thebody ofm an orotheranim als and which isnotdependentupon being m etabolized

    fortheachievementofitsprimaryintendedpurposes.''21U.S.C.j321(h).
           Respirators,medicalmasks,andglovesaret'devices''thataresubjecttoFDA regulation
    when they are intended fora m edicalpurpose. A1lofthe devices,including the m edicalm asks,

    gloves,and m edicalequipm entreferenced in this affidavitare m anufacm red outside ofthe State




                                                   2
Case 0:20-mj-06381-JMS Document 1 Entered on FLSD Docket 08/26/2020 Page 4 of 12




     of Florida and received in the Southern District of Florida after being trarisported in interstate

     CODUTICIXC.

            Based on my review ofthedefinition ofdevice found in 21U.S.C.5 321(h)and the
     intended uses ofthe respirators,m edicalmasks,and gloves atissue,these m edicalproducts are

     devicesand,accordingly,medicalproductsasdefinedin 12U.S.C.9670.
                                             PROBABLE CAUSE
     8.     Ow ens& M inoris a private healthcare logistics and m edicalsupply businessw hich sells

     medicalproducts to healthcare providers. Ow ens& M inorproductsinclude personalprotective

     equipm ent currently utilized by healthcare practitioners in responding to the current Covid-lg

    pandemic. Owens& M inoroperatesawarehotlselocatedat14599Northwest8thstreet,Sumise,

    Florida(hereinafterreferredtoastheS'Sunrisewarehouse'').
            Owens & Minor has a contractwith Penske Corporation (hereinafterreferred to as
    (Tenske'')to distribute productsto customers. Perthisagreement,a Penske employee obtains
    products from the Sumise w arehouse in a Penske truck and delivers the products to custom ers

    tluoughoutthe south Florida area.

    10.    On orbeforeAugust3,2020,Owens& M inordiscovered significantquantitiesofproducts

    were being rem oved,without authorization,from the Sumise w arehouse on a recurring bmsis.

    Owens& M inorcontacted lntegritetGlobal,aprivate investigationsfirm ,to investigate them atter.

    Penske was aw are ofthe investigation and assisted.

           M ILLION and JOLLY are employed by O wens& M inoratthe Stmrise w arehouse.80th
    arepartofthe lçReplenishm entTeam ,''and are responsibleforrem oving palletsofinventory from

    bulk storage and transporting them to a specific area where they are broken down into smatler
Case 0:20-mj-06381-JMS Document 1 Entered on FLSD Docket 08/26/2020 Page 5 of 12




     quantities. SIN CLA IR isem ployed by Penske and is com monly assigned to transportOwens &

     M inor'sinventory.

            M ILLION and JOLLY 'Swork atOwens& M inordoesnotperm itthem torelocate orm ove

     palletsofproductsto any staging area neartheexteriordoors,Instead,otherem ployeesatOw ens

     & M inorare responsible form oving palletsofproductsto thestaging area nearthe exteriordoors

     forthe day'sdeliveries.

            SIN CLAIR'Sdutiesincludeconfirm ing and loading thepalletsofproductsfrom thestaging

    areanearthe exteriordoorsinto the Pensketruck.SIN CLM R then deliverstheproductsto Owens

    & M inorcustom ers.

           A fterdetennining thatnum erous palletsofproductswere m issing,Ow ens& M inorbegan

    m onitoring their internalsurveillance system . On A ugust 10,2020,between approxim ately 2:00

    A .M .,and 3:00 A .M .,M ILLION is observed on Ow ens & M inor's internalslzrveillance system

    m oving threepalletsofHalyard N itrileExnm G lovesfrom theirstorage location and placing them

    in another area without surveillance covtrage. JOLLY is subsequently observed on Owens &

    M inor'sinternalsurveillance system placing the tllree pallets ofHalyard Nitrile Exnm Gloves in

    the staging area.

            On August 10,2020,between approxilnately 2:30 A .M .and 3:00 A .M .,SIN CLAIR is

    seen on Ow ens & M inor's internalstlrveillance system taking the pallets ofproducts designated

    fordelivery,and the tlu'
                           ee additionalpallets of Halyard N itrile Exnm G lovesplaced by JOLLY ,

    from the staging area to a Penske tnzck and leaving tile Sunrisew arehouse.

           On August l0,2020, lntegritet Global investigators began to surveil and m onitor the

    Sunrise warehouse and subsequently observed SINCLA IR leave the Sunrise warehouse in a

    Penske truck at3:00 A .M . At3:25 A.M ..afterfollow ing SIN CLM R,the investigators observed
Case 0:20-mj-06381-JMS Document 1 Entered on FLSD Docket 08/26/2020 Page 6 of 12




    SIN CLAIR back the Penske truck into a residentialproperty located at610 Long Island Avenue,

    Fort Lauderdale,Florida,33312 (hereinaûer referred to as Etresidentialpropertf').Agents
    conducted a query of 1aw enforcem entdatabases and learned thatthe residentialproperty is an

    address that is associated with JOLLY . Investigators also observed JOLLY 'S vehicle at that

    residence. A tabout3:40 A .M .,SIN CLA IR is observed leaving the residentialproperty in the

    Penske truck.

            The investigators were tm able to see SIN CLA IR'S activities while at the residential

    property. However,upon SIN CLAIR'Sdeparture,investigatorsobserved thatthe couch had been

    moved forward and a large cardboardhad been placed behind it,blocking anything elsebehind the

    couch from view . Based on m y training and experience,1believe this was done to concealthe

    stolen pallets ofmedicalproducts from view .

            lnvestigatorscontinued theirsurveillanceoftheresidentialpropeo and at10:30 A.M .,a
    U-Haulbox truck was obsel-ved backing into the residentialproperty. The U -l-
                                                                                lauldeparted at

    1l:05 A .M . Laterthat day,investigators confirm ed thatthe couch had been m oved back to tlle

    rearwallofthe carport.

    l9.    IntegritetGlobalinvestigatorsfollowed the U -l-laultruck from the residentialproperty and
    observed itback up to thereceiving areadoorsofa DollarCity storellocated at6969 SunsetStrip,

    Stmrise,Florida,33313 (hereinafterreferred to as çGDollarCity store'') at 11:18 A.M . The
    investigators were unable to observe any activity atthe D ollar City store. The U-l-laultnlck left

    theDollarCity storeat11:43 A .M .

    20.    On August 10, 2020, at 1:51 P.M ., while conducting surveillance, lntegritet Global

    investigatorswitnessed two unknow n individualsloading awllite van from the back oftheD ollar


    1DollarCity isaprivately ownedstoreinastripm allwherethepubliccanpurchasevariousm erchandiseincluding,
    butnotlimited to,food item s,electronics,hom egoods,medicalproducts,and toys.
Case 0:20-mj-06381-JMS Document 1 Entered on FLSD Docket 08/26/2020 Page 7 of 12




    City store. From thcirvanlge point,thc investigators confirm ed thatthe products being loaded

    bore the distinctive exteriorbox m arkings ofthe Halyard brand ofproducts. The white van then

    departed the Dollar City store at2:00 P.M . The lntegritetGlobalinvestigators follow ed the van

    to a warehouse in M inm i-Dade County,w here they witnessed unknown individualstm load item s

    from the van which bore the distinctive exteriorbox m arkings ofthe H alyard brand ofproducts.

    These item sappearedtobethe sam eproductsthatw ereloaded ontothetruck driven by SINCLA IR

    earlierthatday from the Sunrise w arehouse.

           On A ugust12,2020,atapproxim ately 2:30 A .M .,M ILLION isseen on Owens& M inor's

    internalsurveillancesystem removingapalletof3M N95Respirators(tdmedicalmasks'')from the
    storage location and placing itin another area withoutslzrveillance coverage. A tapproxim ately

    2:35A .M .,JOLLY islaterobserved placing the palletofm edicalm asksin the staging area.

           Ow ens& M inorrepresentativescontinued to m onitorthe internalsurveillance system and

    on A ugust 12, 2020,at approxim ately 2:40 A .M .,JOLLY is observed on Ow ens & M inor's

    internalsm veillancesystem placing one palletofH alyard Nitrile Exam G lovesin the staging area.

    23.    Continuing on August 12, 2020, between approxim ately 2:35 A .M . and 2:50 A,M .,

    SIN CLM R is observed on Ow en & M inor's surveillance system taking the pallets ofproducts

    designated fordelivery,and the additionalpallets ofm edicalsuppliesplaced by JOLLY,from the

    staging area and loading thepalletsinto a Penske truck.

    24.    At about 3:31 A .M . on August 12, 2020, Integretit Global investigators observed

    SINCLAIR leave the Sunrisewarehousein thePensketruck.A t3:46 A .M .,SIN CLM R drove the

    Penske truck in the vicinity ofthe residentialproperty.SW CLA IR is then observed leaving the

    area at4:04 A .M .in the Penske truck. A t4:12 A .M .,the investigators observed thatthe couch at
Case 0:20-mj-06381-JMS Document 1 Entered on FLSD Docket 08/26/2020 Page 8 of 12




    theresidentialproperty had been m oved forward and large cardboard had been placed behind it,

    blocking anything else behind the couch from view .

           Ataround 10:44 A .M .on August 12,2020,lntegritetGlobalinvestigatorsw itnessed a U-

    Haulbox tnlck arriving atthe residentialproperty. The U-llauldeparted the residentialproperty

    at11:30 A .M .

    26.    Justas they did on August 10,2020,lntegritetGlobalinvestigators followed the U-l-laul

    tl-uck asitleftthe residentialproperty.The investigators then obscrved the U -l-laultnzck anive at
    the sam e D ollaz City store from the August10thsttrveillance and back into the receiving area of

    the store.The investigators were tmable to witnessany gctivity atthe D ollar City store. The U-

    Haultruck leftthe DollarCity store at12:11A.M .
    27.    On August12th, IntegritetGlobalinvestigatorsfollowed th.
                                                                  e U-H aultruck and observed it

    stop atthe 7-Eleven gmsstation located at2990 W .Brow ard Boulevard,FortLauderdale,Florida.

    The investigatorstook photographsofthe two occupants oftheU -l-
                                                                  laulw hile itwasstopped atthe

    7-Eleven gas station. A .M .C., the Operations M nnnger at Owens & M inor, exam ined the

    photographstakcn atthe 7-Eleven gas station and confinned the two individualsw ere M ILLION

    and JOLLY .

    28.    Owens & M inor representatives continued to m onitor their internal stlrveillance system

    and on August 18, 2020., between 2:45 A .M .and 3:15 A .M .,M ILLION is observed on the

    surveillance system rem oving two pallets of H alyard N itrile Exnm Gloves and one pallet of

    M edline Nitrile Gloves from the storage location,w ithout authorization, and placing them in

    anotherarea withoutsurveillance coverage. Later,JOLLY isseen placing the threepalletsin the

    staging area.
Case 0:20-mj-06381-JMS Document 1 Entered on FLSD Docket 08/26/2020 Page 9 of 12




            Lateron A ugust18,2020,between 2:50 A .M .and 3:20 A .M .,SJN CLA IR isobserved on

     Owens& M inor's surveillance system taking the palletsofproducts designated fordelivery,and

     the three additionalpallets ofproductsplaced by JOLLY,from the staging area to a Penske truck

     and leaving the Sunrisew arehouse.

     30.   Based on the information provided by Owens & M inor, 1aw enforcem ent conducted

     surveillance atthe Dollar City store on August 18,2020. A beige Honda vehicle registered to

    JOLLY was parked at the back of the Dollar City store. At approxim ately 12:30 P.M ., an

     individualresem bling SIN CLAIR azrived atthe rear of the D ollar City store driving a Penske

    tnlck.The Agentsthen observed individualsresem bling SINCLA IR,JO LLY,andM ILLION,and

    an unknow n individual,rem oving pallets from the Penske truck and bringing them into the reaz

    entrance oftheD ollarCity store. Law enforcementobservtd them asthey unloaded the truck and

    leftthearea.

           On A ugust 18,2020,atapproxim ately 1:30 P.M .,other 1aw enforcem entofficers arld I

    observed the sam e white van from the earliersurveillance on Augustlotbarrive attheD ollarCity

    store. Two unknow n individualsexited the van and appeared to load itw ith item sfrom the back

    ofthe DollarCity store.Ifollowed thevan to adifferentwarehouse in M inm i-D adeCountyw here

    Iwitnessed theunknown individualsunloading item sfrom thevan thatborethedistinctiveexterior

    box m arkingsofthe Halyard brand ofproducts.

    32.    On August 24,2020,atapproxim ately 2:30 A .M .,JOLLY was observed on Ow ens &

    Minor'sinternalsurveillancesystem,againplacing four(4)palletsofmedicalsupplieswithout
    authorization,into thestaging area.

    33.    Ow ens& M inorrepresentativescontinued to m onitorthe internalsmweillance system al
                                                                                             ld

    SIN CLAIR waslaterobserved taking the pallets ofm edicalsuppliesdesignated fordelivery,and


                                                  8
Case 0:20-mj-06381-JMS Document 1 Entered on FLSD Docket 08/26/2020 Page 10 of 12




     theadditionalfour(4)palletsofmedicalsuppliesplacedby JOLLY,from thestagingareaand
     loading the pallets into a Penske truck.
            Law enforcem entofficers and Ifollow ed SINCLAIR,who w asin the Pensketnzck,to the

     residentialproperty. W e observed thePensketruck back into the drivew ay and up to the cam ort.

     The truck wasthereforapproxim ately ten m inutes. Afterthetruck leftthe area,law enforcem ent

     observed a couch and a large cardboard behind it,blocking anything behind the couch from view.

     Based on m y training and experience,1believe thiswasdoneto concealstolen palletsofproducts

     from view .

     35.    Atapproxim ately 9:30 A .M .,representatives of Owcns& M inorconfirm ed thatthe four

     (4)palletstakenfrom theSunrisewarehousecontainedMedlineNitrileExnm Gloves.Owens&
     M inorprovided 1aw enforcem entw ith pictures ofsnmple boxesofM edlineN itrile Exam Gloves,

     which have a distinctive bluesquare borderartd the w ord ttFitGuazd.''

             At approxim ately 10:00 A .M ., lntegretit Global lnvestigators observed JO LLY and

     M ILLION arriveataU -l-laulfacility on Brow r d Boulevazd in Fol4Lauderdale,Florida. A short
     tim e later,l observed a U-l-laultruck back up to the carportatthe residentialproperty. I tllen

     observed two individualsloading boxesfrom thecap ortinto tlx back ofthe U-llaultruck. A sthe

     individualsfinished loading and began to leave,ared Toyotapickup tnzck registered to SINCLA IR
     arrived. A shorttim e later,otherlaw enforcem entofficers and 1follow ed SIN CLAIR'S vehicle

    and the U-l-laultruck as they travelled in tandem to the D ollarClty store.

            Law enforcem entobserved theU-l-laultruck back up to therearreceiving areaoftheD ollar
    City store,and observed SIN CLAIR'S vehicle park on the side of the Dollar City store. The

    receiving area doors of the Dollar City store were opened, and 1aw enforcement observcd

    individualsm atching the descriptionsofJOLLY ,M ILLION , and SINCLM R w alking around the
Case 0:20-mj-06381-JMS Document 1 Entered on FLSD Docket 08/26/2020 Page 11 of 12




     U-l-laultnlck. They also obsen'ed afourth adultm ale,lateridentified asI.M .S.,walk arourld the

     U-l-laultruck.Agentslaterdeterm ined thatI.M .S.isan employee and the principaloperatorofthe

     DollarCity Store.

     38.    Severalm inutes later,law enforcementapproached the rear ofthe U -H aultnzck thatwas

     backed up to theopenreceiving doorsoftheDollarCity store.Law enforcem entobserved JOLLY,

     M ILLION,and SIN CLAIR m oving boxesfrom the U-l-laultruck tlzrough theopen receiving doors

     and into the D ollar City store. W hile standing nearthe rearpassenger side of the U-l-
                                                                                           laultruck,

     1aw enforcementobservedtwentptwo(22)boxesplacedonapalletjustinsidethereceivingdoors.
     Law enforcement im m ediately recognized the boxes from the pictures provided by Ow ens &

     M inorrepresentatives earlier thatday. They also observed two additionalpallets of distinctive

     M edline packaging inside the receiving area of the Dollar City store.Law enforcem entfurther

     observed additionalboxesofdistinctiveM edline packaging in theopen reaz ofthe U-l-laultruck.

     39.    JOLLY, M ILLION , SIN CLAIR, and I.M .S.w ere detained for investigation, and 1aw

     enforcem entagents conducted a protective sweep of the Dollar City store for officers' safety.

     During the protective sw eep,agents observed an open room w ith no doors in the receiving area

     and were able to see,in plain view ,additionalpalletsconu ining distinctive M edlinepackaging.

     40.    Representativesfrom Owens& Minorarrivedonsceneandconfirmedthatnine(9)pallets
     ofMedlineglovcsandanadditionalten(10)boxesof311N-95medicalmasksrecoveredbylaw
     enforcem entwere,in fact,theirstolen inventory.

                                            C ONCLU SIO N

            Based on m y training and experience,and asfurthersupported by thefactsinthisAffidavit,

     Irespectfully subm itthatprobable causeexiststo chargeJOLLY,M ILLION ,and SIN CLAIR with

     using a m eansorfacility ofinterstateorforeign com m erce to stealpre-retailm edicalproducts, in
Case 0:20-mj-06381-JMS Document 1 Entered on FLSD Docket 08/26/2020 Page 12 of 12




     violationofTitle 18,UnitedStatesCode,Section 670(a)(1),whilebeingemployedby,orasan
     agentof,an organization in thesupply chain forthepre-retailm edicalproduct,inviolation ofTitle

     18,UnitedStatesCode,Section670(b)(1).



     FURTHER YO UR AFFIAN T SA YETH N AUGH T.

                                                                              '
                                                                                  ï
                                                                                      g/y'
                                                                                         xx
                                                                                          ''!-w .y
                                                                      z...
                                              -.ty..(...y........--..;,j'?
                                                                         '
                                             < ....-y.                       (4
                                                                              S
                                                                              ;
                                                                              l
                                                                              ,j/              . ,

                                                         ..'
                                                            ...
                                                            'WW     j
                                                                    t
                                                                    u
                                                                    .
                                                                    xz j(v y .
                                                                       h
                                                                       hqkx
                                                                                      j
                                                                                      d        ê     .
                                                   jOI- A NDA
                                                   t1.S;P. TM INSPECTION SERVICE
     Attested to by the applicantin accordance wit,
                                                  h
     therequirem entsofFed.R.Crim .P.4.1 by FaceTime and
     telephone this 25 day ofA ugust2020.



     HON       BLE JA RED M .STR AU SS
     1.
      + 1     STA TES M AGISTRATE JUD GE
